114 U.S. 269
5 S.Ct. 962
114 U.S. 330
29 L.Ed. 207
POINDEXTERv.GREENHOW, Treasurer, etc. In Error to the Hustings
Court of the City of Richmond, State of Virginia.
WHITE

1
v.

SAME.
CARTER

2
v.

SAME.

3
In Error to the Circuit Court of the United


4
States for the Eastern District of Virginia.

ALLEN, Auditor, etc., and others

5
v.


6
BALTIMORE & O.R. CO. Appeal from the Circuit Court of


7
the United States for the Western District of Virginia.

PLEASANTS

8
v.


9
GREENHOW, Treasurer, etc. Appeal from the Circuit Court


10
of the United States for the Eastern District


11
of Virginia.

CHAFFIN

12
v.


13
TAYLOR. In Error to the Supreme Court of Appeals of


14
the State of Virginia.

MARYE, Auditor, etc., and others

15
v.


16
PARSONS. Appeal from the Circuit Court of the United


17
States for the Eastern District of Virginia.


18
April 20, 1885.


19
There were eight of these cases. All related to the legislation of the State of Virginia of March 30, 1871, authorizing coupons of the funded debt of the State to be received in payment of taxes, debts, dues, and demands due the State, and to subsequent legislation, practically forbidding the receipt of the coupons in present payment of dues and taxes.  court. The legislation is set forth, or referred to in Antoni v. Greenhow, 107 U.S. 769, and in the opinion of the court in the first of the present cases.


20
The cases were argued, or submitted, in the following order: PLEASANTS v. GREENHOW,, was submitted December 1, 1884. POINDEXTER v. GREENHOW; WHITE v. GREENHOW; CHAFFIN v. TAYLOR; CARTER v. GREENHOW; and MOORE v. GREENHOW, were argued together March 20, 23, 24 and 25, 1885. ALLEN v. BALTIMORE & OHIO RAILROAD CO. was argued March 25, 26, 1885; and MARYE v. PARSONS was argued March 26, 27, 1885.


21
The opinions and judgments of the court in all the cases except MOORE v. GREENHOW were announced April 20, 1885. In the later case they were announced May 4, 1885.


22
The dissenting opinion will be found after the opinion of the court in MARYE v. PARSONS. The Justices who concurred in it dissented from the judgments and opinions of the court in POINDEXTER v. GREENHOW; WHITE v. GREENHOW; CHAFFIN v. TAYLOR; and ALLEN v. BALTIMORE & OHIO RAILROAD CO. In PLEASANTS v. GREENHOW; CARTER v. GREENHOW; and MARYE v. PARSONS, they concurred in the judgments of the court, but rested their concurrence on the reasons given in their dissenting opinion.